Exhibit 10.3

Execution Version

SECOND AMENDED AND RESTATED SUPPORT AGREEMENT

THIS SECOND AMENDED AND RESTATED SUPPORT AGREEMENT (this “Agreement”) is entered
into as of June 30, 2009 by and among WLR Recovery Fund III, LP, a Delaware
limited partnership (“WLR III”), WLR Recovery Fund IV, LP, a Delaware limited
partnership (“WLR IV” and together with WLR III, the “Investors”), International
Textile Group, Inc., a Delaware corporation (the “Borrower”), and General
Electric Capital Corporation, in its capacity as Agent for itself and Lenders
(as defined in the Credit Agreement defined below) (“Agent”).

RECITALS

A. Reference is made to that certain Credit Agreement dated as of December 29,
2006 among Borrower, the other parties thereto designated as Borrowers and
Credit Parties, Agent and the Persons signatory thereto from time to time as
Lenders (as from time to time amended, restated, supplemented or otherwise
modified, the “Credit Agreement”) pursuant to which Lenders have agreed to make
Loans to, and issue Letters of Credit for the benefit of, Borrower. All
capitalized terms used but not otherwise defined herein have the meanings given
to them in the Credit Agreement.

B. The Investors and certain of their affiliates have a substantial ownership
interest in Borrower, and, as such, benefit from the credit facilities made
available to Borrower under the Credit Agreement.

C. As an inducement to and as one of the conditions precedent to the agreement
of Agent and the Lenders to enter that certain Amendment No. 13 to Credit
Agreement dated as of September 30, 2008, the Investors, Borrower and Agent
entered into an Amended and Restated Support Agreement dated as of September 30,
2008 (the “Support Agreement”).

D. In order to induce Agent and Lenders to further amend the Credit Agreement,
(i) the Investors have committed to and will provide additional capital to
Borrower upon the occurrence of certain events in an amount up to $15,000,000
and upon the terms and conditions all as more fully described herein and
(ii) the parties to the Support Agreement have agreed to amend and restate the
Support Agreement as set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Investors, Borrower and Agent
hereby agree as follows:

1. Commitment. At any time that (x) on any Determination Date, average
Availability for the ten (10) calendar days immediately preceding the
Determination Date is less than $20,000,000 or (y) on any date, Availability is
less than $15,000,000, within three (3) days after a request by Agent or the
Majority Lenders to the Investors, the Investors or, in their discretion, one or
more of their affiliates, shall make either (i) a cash capital contribution to
Borrower or (ii) a loan in the form of WLR Subordinated Indebtedness to
Borrower, in either



--------------------------------------------------------------------------------

case, in an amount equal to the greater of (A) the amount by which such average
Availability is less than $20,000,000 or Availability is less than $15,000,000,
as applicable, and (B) $2,500,000 (such greater amount, an “Equity Infusion”);
provided, that in no event will the aggregate amount of all Equity Infusions
required to be invested or loaned by the Investors pursuant to this Agreement be
in excess of $15,000,000. The parties hereto acknowledge and agree that the
proceeds of any capital contribution or loan made pursuant to this Agreement
shall be used to immediately and solely pay down the Revolving Loan.

2. Representations and Warranties. Each Investor represents, warrants and
covenants that:

(a) the execution, delivery and performance of this Agreement is a legal, valid
and binding obligation of such Investor enforceable against it in accordance
with its terms, except as the enforcement thereof may be subject to (i) the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
similar law affecting creditors’ rights generally and (ii) general principles of
equity (regardless of whether such enforcement is sought in a proceeding in
equity or at law); and

(b) such Investor has, as of the date hereof, and shall, at all times prior to
the termination of this Agreement, maintain available capital to call in an
amount sufficient to enable it to honor its obligations hereunder.

3. Third Party Beneficiary. The Investors acknowledge that Lenders are third
party beneficiaries of this agreement and that Agent is entitled to enforce the
same on behalf of Lenders.

4. Governing Law; Successors. This Agreement shall be governed by the internal
laws of the State of New York and shall bind and inure to the benefit of the
parties and their respective heirs, successors and assigns.

5. Entire Agreement; Amendments. This Agreement constitutes the entire agreement
and supersedes all other oral or written agreements among the parties hereto
with respect to the matters covered hereby and thereby. This Agreement and the
terms hereof may only be modified, amended, supplemented or waived by the
written agreement of all parties hereto. This Agreement shall constitute a Loan
Document.

6. Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Agreement. The parties agree that this Agreement
will be considered signed when the signature of a party is delivered by
facsimile or electronic mail transmission. Such facsimile or electronic mail
signature shall be treated in all respects as having the same effect as an
original signature.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

WLR RECOVERY FUND III, L.P. By:  

LOGO [g17262exd-pg3a.jpg]

Name:  

 

Title:  

 

WLR RECOVERY FUND IV, L.P. By:  

LOGO [g17262exd-pg3b.jpg]

Name:  

 

Title:  

 

INTERNATIONAL TEXTILE GROUP, INC. By:  

 

Name:  

 

Title:  

 

 

[Signature Page to Second Amended and Restated Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

WLR RECOVERY FUND III, L.P. By:  

 

Name:  

 

Title:  

 

WLR RECOVERY FUND IV, L.P. By:  

 

Name:  

 

Title:  

 

INTERNATIONAL TEXTILE GROUP, INC. By:  

LOGO [g17262exd-pg4.jpg]

Name:  

CRAIG J. HART

Title:  

V.P. & TREASURER

 

[Signature Page to Second Amended and Restated Support Agreement]



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION By:  

LOGO [g17262exd-pg5.jpg]

Name:  

JAMES DESANTIS

Title:  

DULY AUTHORIZED SIGNATORY

 

[Signature Page to Second Amended and Restated Support Agreement]